Exhibit 10.8

Confidential Treatment has been requested for the redacted portions of this
agreement.  The redactions are indicated with six asterisks (******).  A
complete version of this agreement has been filed separately with the Securities
and Exchange Commission.


AMENDMENT TO THE
ATM CASH SERVICES AMENDMENT TO THE TREASURY SERVICES TERMS AND
CONDITIONS BOOKLET




This Agreement to Amend is entered into by and between Cardtronics USA, Inc.
(“Cardtronics”, also referred to as “you and “your”) and Bank of America, N.A.
(“Bank”, also referred to as “we”, “us” and “our”) as of this 13th day of April,
2010.
 
RECITALS


A.  
 Cardtronics previously executed the Treasury Services Terms and Conditions
Booklet on July 13, 2004 (the “Booklet”).



B.  
Cardtronics and Bank previously executed an Amendment to Treasury Services Terms
and Conditions Booklet for ATM Cash Services as of August 2, 2004 (“ATM Cash
Services Amendment”) and subsequently amended the ATM Cash Services Amendment as
of February 9, 2006, February 21, 2007, and March 23, 2009.



C.  
Cardtronics and Bank desire to make an additional amendment to the ATM Cash
Services Amendment.



NOW, THEREFORE, in consideration of the mutual promises made in this Agreement
to Amend and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


A.  
All terms not otherwise defined herein shall have the meaning set forth in the
ATM Cash Services Amendment.



B.  
Exhibit E to the ATM Cash Services Amendment is deleted in its entirety and
replaced with the attached Exhibit E.  The attached Exhibit E shall be effective
as of July 1, 2010.



C.  
Except as specifically amended herein, the ATM Cash Services Amendment shall
remain in full force and effect.



IN WITNESS WHEREOF, each of the parties has caused this Agreement to Amend to be
executed as of the date first set forth above, by its duly authorized officer.
 



CARDTRONICS USA, INC.        BANK OF AMERICA, N.A.            
/s/Michael H. Clinard
   
/s/ Forest Scott Singhoff
 
Name: Michael H. Clinard
   
Name: Forest Scott Singhoff
 
Title: President Global Services
   
Title: Senior Vice President
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT E


FEES FOR ATM CASH SERVICES


Each month we will debit your account with us for our fees for providing the ATM
Cash Services.  We will also provide to you a report of the ATM Cash Service
components and the fees for each during that monthly period, as set forth below:
 
1.       Cash Processing Fees:


Depository Services
Unit Price
Change Order per request, per vault
$******
Currency supplied per each $100 supplied
$******

 
We may change our Cash Processing Fees by no more than ******% per annum by
providing you at least 30 days prior written notice.  Other account related
charges will be based upon our prevailing commercial schedule of fees in effect
from time to time.
 
2.        Cash Usage Fees:
 
Our Cash Usage Fee, effective July 1, 2010 is set forth below:
 
Average Daily Cash Balance x the Monthly Rate Factor.
 
The Monthly Rate Factor is the Billing Rate divided by 360, times the number of
days in the month being billed.
 
The Billing Rate is the Average One Month Libor rate plus the Spread.
 
The Spread equals ****** basis points (******%).
 
The Average One Month Libor rate is derived from the rates set forth on the
Telerate Screen for the London Interbank Offered Rate for one month US Dollar
deposits for each day that the rate is published in that month, aggregated and
divided by the number of Libor days in the month being billed.
 
(Average 1 month Libor + Spread)/360 x # days x Average Balance)
 
 The Cash Usage Fees may be revised by mutual agreement of the Parties in
writing.
 
3.       Reconcilement Fee:
 
You will pay directly the fees and charges of the Reconcilement Agent in
performing its reconciliation services to us with regard to the ATM Cash
Services.
